DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First office action is in response to claims filed 5/31/2022.  Claims 15, 22, and 23 are cancelled.  Claims 16-21 are withdrawn. Claims 1-14 and 16-21 are pending. Claims 1-14 are examined.
Election/Restrictions
Applicants elections of claims 1-14 without traverse in the reply dated 5/31/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in the recitation of “when it is found that the actual value related to the output electric power is lower than a predetermined operative value, driving the micro gas turbine for increasing a rotational speed of the turbine and the generator until the predetermined operative value related to output electric power is achieved, to increase an extent to which hot gas is allowed to flow to the compressor each time the process is repeated” it is unclear what the direction of causation is.  In particular, it is unclear if it is the increasing of the hot gas flowing into the compressor is causing the increase in rotational speed or whether the increase in hot gas flowing into the compressor is the result of increasing the rotational rate of the turbine.
Claims dependent therefrom are rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick 8,573,291 in view of Suttie 6,777,822
Regarding claim 1, Vick teaches a micro gas turbine (500) comprising: a compressor (515 and 400) designed to take in and pressurize gas (see Fig. 5 and col. 10 ll. 33-62 … the gas turbine engine assembly 500 operates by receiving inlet air 505 that is passed through an air filter 510. The incoming air can be traced by following the arrows from the inlet 505. The incoming air is compressed to high pressure by the compressor 515, or other means for compressing air. Next, and in accordance with an exemplary embodiment of the invention, the compressed air (represented by arrows 517) enters the recuperator 400. As described previously with respect to FIGS. 1-4, the recuperator 400 is configured to allow hot exhaust gases (represented by arrow 519, and other non-labeled arrows) that are radially exiting from the turbine 530 to enter an inlet manifold 130 in the recuperator 400. The inlet manifold 130 disperses the exhaust gases into multiple exhaust channels in the recuperator 400. While passing through the exhaust channels, the heat from the exhaust gases pre-heats the compressed air 517 that is radially passing through air channels in the recuperator 400 inwards towards the combustion volume 525. After passing through the exhaust channels, the exhaust gases 519 enter one or more outlet manifolds 135 and exit the engine assembly 500 via the exhaust ports 540. The pre-heated compressed air can then enter the combustion volume 525, where fuel injectors can inject a steady stream of fuel. In the high-pressure environment of the combustor 525, combustion of the fuel increases the gas temperature, and the products of combustion are forced into an expander section. The expander can be configured for allowing the products of combustion to produce useful work while expanding. In one embodiment, the expander is a turbine 530 and can be made from a ceramic material. More specifically, the gas flow (i.e., the product of combustion) can be directed over the turbine's blades, causing the turbine 530 to rotate.); a combustor (525) designed to take in pressurized gas from the compressor and to generate hot gas on the basis of fuel combustion (see Fig. 5 and col. 10 ll. 33-54 cited supra); a turbine (530) designed to take in and expand hot gas generated by the combustor (see Fig. 5 and col. 10 ll. 33-54 cited supra); a generator (545) mechanically coupled to the turbine (see Fig. 5 and col. 10 ll. 15-24 infra) and designed to generate electric power (electric power see col. 10 ll. 15-24 infra) on the basis of mechanical power (shaft power col. 10 ll. 15-24 In this example application, the turbines can generate electric power, rather than shaft power, with a direct-drive generator 545. Electric power can be chosen as the output power to enable the engine assembly 500 to be used in a wider range of applications, such as portable power generation, combined heat and power (CHP), and hybrid electric UAV propulsion systems. However, nothing would preclude adding a gearbox in line with the generator shaft to the engine assembly 500 to yield a flexible system that could produce output power in either form.).
Vick is silent as to a controller designed to control operation of the micro gas turbine, the controller being configured to repeatedly perform a process comprising: allowing hot gas as obtained during operation of the micro gas turbine to flow to the compressor; besides ambient air, checking an actual value related to output electric power of the micro gas turbine; when it is found that the actual value related to the output electric power is lower than a predetermined operative value, driving the micro gas turbine for increasing a rotational speed of the turbine and the generator until the predetermined operative value related to output electric power is achieved, to increase an extent to which hot gas is allowed to flow to the compressor each time the process is repeated; and performing the process as long as the rotational speed of the turbine and the generator is below a predetermined maximum value
Suttie teaches a controller (16, 18, 38, 40 and 44) designed to control operation of a gas turbine (see col. 2 ll. 24-68 APU controller 16 controls the APU 12 speed through communication with the fuel controller 18 to maintain the generator voltage output within specified limits. The APU controller 16 receives a plurality of signals including an engine speed set point signal 20 a voltage set point signal 22 and a voltage output signal 24. The engine speed set point signal 20 is preferably 100% operating speed for the APU 12. The voltage set point signal 22 is preferably the system requirement voltage which is typically 28V in an aircraft. The voltage output signal 24 is the voltage presently being generated by the generator 14. The engine speed set point signal 20 is communicated to a comparator 26 on a line 28. The voltage set point signal 22 and the voltage output signal 24 are compared at an adder 30 to generate an error on line 32 where off-speed operation occurs when the generator voltage varied from the voltage set point. The error from the adder 30 is multiplied by a gain 34 that relates voltage offset to speed set point which is preferably defined as speed divided by voltage. The result of the voltage offset multiplied by the gain represents the speed offset. The comparator 26 compares the engine speed set point signal 20 on line 28 to the output of the sum of the speed set point signal 20 and the speed offset from adder 31 and selects the greater. The resultant speed set point output from the comparator 26 is communicated to a limiter 38 on line 36. The limiter 38 protects the APU 12 from overspeed. Typically, the APU 12 commonly utilized on aircraft may be driven between 95% and 105% of full speed. The output from limiter 38 is communicated to an adder 40 on line 42. Adder 40 subtracts the speed of the APU 12 on line 44 from the limited output of the comparator 36 and communicates the error to the fuel controller 18 which is preferably a proportional-integral-differential control which provide a closed loop control of fuel to the APU 12 with engine speed feedback. APU speed is therefore increased to increase the output voltage of the APU generator under high load conditions which maintains the output voltage within specified limits. Such a system is particularly useful during propulsion engine start, high load and emergency situations where the APU 12 is temporarily and intermittently driven at a higher (>100%) speed to assure a proper voltage supply.), the controller being configured to repeatedly perform a process (see col. 2 ll. 24-68, processes described therein is performed repeatedly as long as the controller is controlling the APU voltage) comprising: allowing hot gas as obtained during operation of the micro gas turbine to flow to the compressor (the exhaust of the micro gas turbine of Vicks always flows into the compressor, this has been construed as reading on “allowing hot gas as obtained during operation of the micro gas turbine to flow to the compressor” since allowing does not have to be active); besides ambient air, checking an actual value related to output electric power of the micro gas turbine (the voltage output signal which is representative of the power provided by the micro gas turbine); when it is found that the actual value related to the output electric power is lower than a predetermined operative value (see col. 2 ll. 24-68 supra, the voltage set point signal and voltage output signal are compared and error that results in an speed set signal 20 which is used via the fuel controller 18 to adjust the fuel to the gas turbine to maintain the voltage within specified limits ), driving the micro gas turbine for increasing a rotational speed of the turbine and the generator until the predetermined operative value related to output electric power is achieved (this is the result of the voltage output signal being lower than the voltage set point signal in combination with the speed being below the overspeed condition controlled by the limiter 38), to increase an extent to which hot gas is allowed to flow to the compressor each time the process is repeated (this will occur until the voltage output signal matches or exceeds the voltage set point signal); and performing the process as long as the rotational speed of the turbine and the generator is below a predetermined maximum value (the overspeed limit set by 38 see col. 2 ll. 24-68 supra).
Suttie teaches a controller designed to control operation of the micro gas turbine, the controller being configured to repeatedly perform a process comprising: allowing hot gas as obtained during operation of the micro gas turbine to flow to the compressor; besides ambient air, checking an actual value related to output electric power of the micro gas turbine; when it is found that the actual value related to the output electric power is lower than a predetermined operative value, driving the micro gas turbine for increasing a rotational speed of the turbine and the generator until the predetermined operative value related to output electric power is achieved, to increase an extent to which hot gas is allowed to flow to the compressor each time the process is repeated; and performing the process as long as the rotational speed of the turbine and the generator is below a predetermined maximum value.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vicks with Suttie to facilitate control over the output electric power of the gas turbine (the output voltage).
Regarding claim 3, Vicks in view of Suttie teaches the invention as discussed above.
Vicks in view of Suttie as discussed above also teaches wherein the controller is configured to perform the repeated step of checking the actual value related to output electric power at a predetermined time interval (the predetermined time interval is the execution time of the process taught at col. 2 ll. 24-68).
Regarding claim 12, Vicks in view of Suttie teaches the invention as discussed above.
Vicks in view of Suttie as discussed above also teaches a heat exchanger (Vicks 400) being configured and arranged to serve as a recuperator for pre-heating pressurized gas obtained from the compressor before being supplied to the combustor by allowing the pressurized gas to exchange heat with exhaust gas from the turbine (see Vicks col. 10 ll. 33-62 cited supra).
Regarding claim 13, Vicks in view of Suttie teaches the invention as discussed above.
Vicks in view of Suttie as discussed above also teaches a heat exchanger (Vicks 400) being configured and arranged to serve for heating an external medium (the air entering the inlet 505 after passing through 515) by allowing the external medium to exchange heat with exhaust gas from the turbine (see Vicks Fig. 4 and col. 10 ll. 33-62 cited supra).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick 8,573,291 in view of Suttie 6,777,822 and Roach 2019/0032557
Regarding claim 4, Vicks in view of Suttie teaches the invention as discussed above.
Vicks in view of Suttie does not teach a valve mechanism which is associated with an inlet path to the compressor, the valve mechanism being controllable by the controller to open the inlet path of the compressor to hot gas as obtained during operation of the micro gas turbine.
Roach teaches a valve mechanism (inlet guide vanes) which is associated with an inlet path to the compressor (IGV’s control the intake of gas into the compressor ([0016]
Referring now to FIG. 2, a system 100 for controlling the engine 10, particularly a VGM 102 thereof will now be described. In one embodiment, the VGM 102 comprises a variable inlet geometry mechanism, e.g. inlet guide vanes (IGVs) moveable for directing air into the compressor section 12 (e.g. compressor inlet guide vanes)), the valve mechanism being controllable by the controller to open the inlet path of the compressor ([0003] Gas turbine engines for use in aircraft typically comprise a variable geometry mechanism (VGM), such as inlet guide vanes (IGVs), whose variable positioning may be controlled according to a schedule to optimize compressor efficiency and minimize engine fuel burn. Known control systems typically provide a common schedule amongst all engines, regardless of engine position or behavior). Regarding the recitation of “to hot gas as obtained during operation of the micro gas turbine”. hot gas from the gas turbine is exhausted into the exterior environment.  Some of this gas will be available for ingestion through the compressor intake.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vicks in view of Suttie with Roach to provide the micro gas turbine of Vicks in view of Suttie with IGV’s as taught by Roach to facilitate optimizing compressor efficiency and fuel burn.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Suttie, Roach and Browning 2008/0048456
Regarding claim 5, Vicks in view of Suttie and Roach teaches the invention as discussed above.
Vicks in view of Suttie and Roach does not teach a cabinet accommodating at least the compressor, the combustor and the turbine; and a purging mechanism designed to realize purging of the cabinet's interior by supplying air to the cabinet's interior; wherein the valve mechanism is controllable by the controller to open the inlet path of the compressor to the cabinet's interior for enabling the compressor to take in air supplied by the purging mechanism to the cabinet's interior.
Browning teaches a cabinet (the elements of 22 except the microturbine generator 110 as shown in Fig. 8 see also [0035] The microturbine unit 22 includes an enclosure 86 is mounted to a bottom plate 88. The bottom plate has a pair of channels 90 to which are mounted d-rings 92 and a fuel bulkhead connector 94. The d-rings 92 provide a point for the operator to facilitate handling of the microturbine unit 22 during installation and servicing. The microturbine unit 22 further includes an inlet louver 96 and a pair of exhaust ports 98, 100. In the exemplary embodiment, the inlet louver 96 is mounted to the outside of the enclosure 86. As will be discussed below in more detail a top portion 97 forms part of the ventilation duct for providing combustion air to the microturbine. Finally, a pair of doors 102 on each side of the microturbine unit 22 provide access to the interior of the enclosure 86 to facilitate servicing and maintenance of the microturbine unit 22.) accommodating at least the compressor, the combustor and the turbine (see Fig. 8, 110 fits entirely within the cabinet); and a purging mechanism (96 and 106) designed to realize purging of the cabinet's interior by supplying air to the cabinet's interior ([0038] An air stream 126 is pulled into the microturbine unit 22 by both the fan 106 and the microturbine generator 110. After entering through the inlet louver 96, the air stream is bifurcated into first and second air stream 128, 130. The first air stream 128 is drawn through an intake duct 116 and through an intake plenum plate 122 into the top portion 97. The top portion may include a number of additional components such as an intake plenum 118 and an insulation box 120. The plenum 118 and insulation 120 are arranged to direct the air stream and also dampen and attenuate any sound that may be created by the microturbine generator 110. The insulation box 120 includes a sheet of insulation arranged on the top and bottom of the box 120 (FIG. 7). The insulation box 120 further includes openings in the bottom sheet to allow air stream 128 to enter and exit the box 120. The air stream 128 is directed back through a second hole in the plenum plate 122 and through engine duct 124 and into the microturbine generator 110); wherein the valve mechanism is controllable by the controller to open the inlet path of the compressor to the cabinet's interior for enabling the compressor to take in air supplied by the purging mechanism to the cabinet's interior (the microturbine generator receives 128 from the cabinet interior, the IGV’s of the micro gas turbine as taught by Vicks in view of Suttie and Roach controls all of the air flowing into the compressor).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vicks in view of Suttie and Roach with Browning to facilitate environmental and safety standards ([0036] In the exemplary embodiment, the enclosure 86 meets the requirements of National Fire Protection Association Section 496 “Standard for Purged and Pressurized Enclosures for Electrical Equipment.” The enclosure may meet the purging and pressurization requirements specified for a Class 1, Division 2 environment. Alternatively, the enclosure 86 may not meet these requirements when the system 20 is to be installed in applications where volatile flammable liquids or flammable gases are handled, processed, or used).
Regarding claim 6, Vicks in view of Suttie, Roach and Browning teaches the invention as discussed above.
Vicks in view of Suttie, Roach and Browning as discussed above also teaches wherein the purging mechanism comprises a ventilating mechanism (106) designed to generate a flow of air in the cabinet (see [0038] supra).
Regarding claim 7, Vicks in view of Suttie, Roach and Browning teaches the invention as discussed above.
Vicks in view of Suttie, Roach and Browning as discussed above also teaches wherein the valve mechanism is controllable by the controller to open the inlet path of the compressor to an exhaust associated with the turbine for enabling the compressor to take in exhaust gas from the turbine (see [0035] supra and Fig. 8).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Suttie and Browning 
Regarding claim 10, Vicks in view of Suttie teaches the invention as discussed above.
Vicks in view of Suttie as discussed above does not teach a grid converter designed to output electric power generated by the micro gas turbine during operation thereof to an electric power grid.
Browning teaches a grid converter (26) designed to output electric power generated by the micro gas turbine during operation thereof to an electric power grid ([0025] Power line 28 from each microturbine unit 22 enters the power module 26 through a pass-through 40 in the enclosure 30. In addition to electrical power conductors, power line 28 also includes a communication cable to allow signals to be transferred between the microturbine units 22 and the microturbine controller 42. Power line 28 terminates at one of the power converters 44. Power converters 44 may be a traditional IGBT type rectifier, or may optionally be a power converter such as that described in U.S. Pat. No. 6,693,409 entitled “Control system for a power converter and method of controlling operation of a power converter” which is incorporated herein by reference. The use of the optional power converter described in the '409 patent eliminates the need for a high speed/reliable communications link 46 to accomplish the synchronization of the AC waveform created by the power converters 44. In the exemplary embodiment, the power converters 44 alters the operating characteristics of the raw electrical power produced by the microturbine units 22 and converts them to have a second set of characteristics, preferably 480 VAC, 0 kW-40 kW, 60 Hz.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vicks in view of Suttie Browning to facilitate providing regulated AC power.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick in view of Suttie and Spellman HV “FAQS High Voltage Power & Safety”
Regarding claim 14, Vicks in view of Suttie teaches the invention as discussed above.
Vicks in view of Suttie does not teach wherein the actual value related to the output electric power of the micro gas turbine is on of: a value of output electric current of the micro gas turbine; and a value of electric efficiency of the micro gas turbine.
Spellman HV teaches the benefits of having both Voltage and Current regulation as modes to control the output of a power supply (Voltage mode and current mode are the two regulating conditions that control the output of the supply. Most applications call for a supply to be used as a voltage source. A voltage source provides a constant output voltage as current is drawn from 0 to full rated current of the supply. In these applications, the power supply runs in voltage mode, maintaining a constant output voltage while providing the required current to the load. A voltage source is generally modeled as providing a low output impedance of the supply. Current mode works in a similar fashion, except it limits and regulates the output current of the supply to the desired level. When the supply runs in current mode, the supply provides a constant current into a variety of load voltage conditions including a short circuit. A current source is generally modeled as providing a very high output impedance of the supply. These two regulating modes work together to provide continuous control of the supply, but with only one mode regulating at a time. These are fast acting electronic regulating circuits, so automatic crossover between voltage mode to current mode is inherent in the design. With the programming of the voltage mode and current mode set points available to the customer, the maximum output voltage and current of the supply can be controlled under all operating conditions).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vicks in view of Suttie with Spellman HV to facilitate use of the micro gas turbine as a power supply when current control is required as needed. 

Allowable Subject Matter
Claims 2, 8, 9, and 11 are allowable.
Regarding claim 2, Regarding claim 8, the prior art of record does not teach 
wherein the controller is further configured to repeatedly perform a subsequent process once the rotational speed of the turbine and the generator has reached the predetermined maximum value, the subsequent process comprising: checking the actual value related to output electric power of the micro gas turbine; and when it is found that the actual value related to the output electric power is lower than the predetermined operative value, decreasing the extent to which hot gas is allowed to flow to the compressor until the predetermined operative value related to output electric power is achieved in combination with the other limitations of the claim
Regarding claim 8, the prior art of record does not teach “the valve mechanism comprises a valve and a connection piece having three connection areas, the compressor being connected to one of the connection areas of the connection piece through the valve, the exhaust being connected to another of the connection areas of the connection piece, and the cabinet being connected to yet another of the connection areas of the connection piece” in combination with the other limitations of the claim.
Regarding claim 11, the prior art of record does not teach “wherein the predetermined operative value related to the output electric power of the micro gas turbine is linked to a maximum allowable electric current level at the grid converter” in combination with the other limitations of the claim.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741